142 F.3d 442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Emma BRADFORD, Plaintiff-Appellant,v.CLARK COUNTY SCHOOL DISTRICT, Defendant-Appellee.
No. 96-16931.D.C. No. CV-94-01006-HDM/RJJU.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted March 10, 1998.Decided April 2, 1998.

1
Appeal from the United States District Court for the District of Nevada Howard D. McKibben, District Judge, Presiding.


2
Before CANBY and KOZINSKI, Circuit Judges, and WEINER,** District Judge.


3
MEMORANDUM*


4
The employment position Bradford desires--reinstatement as a resource room teacher--would require her to physically interact with students, lift disabled students out of wheelchairs and sometimes physically restrain students with behavioral problems.  Bradford concedes she cannot perform the physical aspects of the job.


5
Delegating these duties to a full-time teacher's aide is not a reasonable accommodation.  There was uncontradicted evidence that positioning disabled students in their wheelchairs is specialized work for which special education teachers must be licensed.  See ER 52.  There was similarly undisputed evidence that handling emotional and behavioral outbursts properly--including restraining students when necessary--is also an essential part of the resource room job.  The school cannot allow a teacher to delegate these essential functions to an unlicensed aide.


6
AFFIRMED.



**
 The Honorable Charles R. Weiner, United States District Court for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3